Citation Nr: 1743568	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a neck (cervical spine) disability. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested to appear before the Board at a videoconference hearing on his April 2016 substantive appeal.  This request was later withdrawn in a July 2016 statement and the Board will proceed with this case without scheduling a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure compliance with VA's duty to assist the Veteran in developing evidence to substantiate his claims.  The Veteran's service and personnel records were destroyed in a July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such situations, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is diagnosed with dementia and the record contains a finding of incompetency by VA.  The Veteran has also stated on multiple occasions that he does not remember any details regarding his military service to include his unit assignments or the dates of his foreign service.  The Report of Separation from the Armed Forces of the United States (DD-214) shows that the Veteran was released from active duty service to the United States Army Reserve (USAR) in Texas.  Records of this reserve service may provide information regarding the events that occurred during the Veteran's active duty service, and efforts should be made to obtain them. 

The Veteran's medical records from the Austin VA Medical Center (VAMC) document that he has received private treatment throughout the claim period for his claimed orthopedic and psychiatric disabilities.  Some of these records are associated with the claim file, but they are not complete.  VAMC records also establish that the Veteran is in receipt of benefits from the Social Security Administration (SSA), though the type of benefits is not specified.  Efforts must be made to obtain the Veteran's complete private treatment records and any relevant SSA records, particularly in light of the Veteran's dementia and inability to remember details regarding his own medical and military history.  

Finally, the claim file should be provided to a VA examiner to provide a medical opinion regarding the nature and etiology of the Veteran's claimed orthopedic disabilities.  The record contains a June 2010 letter from a private physician indicating that the Veteran's history of heavy lifting during service could have contributed to his current physical condition.  This competent medical evidence is sufficient to trigger VA's duty to obtain an examination.  As the Veteran is not able to provide an examiner information regarding his medical history, the Board finds that a medical opinion rather than an examination, is appropriate in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate record repositories in an attempt to retrieve any available records of reserve service.  The Veteran's DD-214 indicates that he was released into the USAR in Texas in December 1955.
All efforts to obtain the Veteran's reserve records must be documented in the claims file.  

2.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical records upon which the determination(s) were made.  Copies of all records received must be associated with the claims file.  All efforts to procure the records must be documented in the claims file.

3.  Contact the Veteran and ask that he (or his family members) identify all private physicians who have treated the disabilities on appeal.  Provide him medical release forms and ask that he execute them to allow VA to obtain treatment records from any identified private physicians, to include Dr. Horatio M. Agueros and any provider who has treated the Veteran's psychiatric disorders.  Also inform the Veteran that the record currently contains records from Advanced Pain Care, Seton Southwest Healthcare Center, and St. David's Medical Center.

If valid medical release forms are received, obtain treatment records from the private facilities identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  

4.  After completion of the above, provide the claim file to a VA examiner with the appropriate expertise to render a medical opinion regarding the nature and etiology of the Veteran's claimed low back, bilateral knee, bilateral shoulder, and cervical spine disabilities.  

After reviewing the claim file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present disability of the lumbar spine, bilateral knees, bilateral shoulders, and cervical spine is etiologically related to the Veteran's active military service.

The Veteran's service treatment records are not available for review, but the Veteran has generally reported incurring injuries of the claimed joints during active duty.  Post-service medical records document treatment for low back pain beginning in 2006, though the Veteran reported having back pain for many years.  In June 2006, during a new patient evaluation at the Austin VAMC, the Veteran dated his back pain to 1970.  A September 2006 VA bone scan also confirmed the presence of arthritis in the shoulders, spine, and knees.  The record contains a June 2010 letter from a private physician providing a possible link between the Veteran's disabilities and his "heavy work in the military for several years."  The Veteran's DD-214 also shows that he served as a light vehicle driver, and heavy lifting is therefore consistent with his service.

A complete rationale must accompany all medical opinions.

5.  Then, readjudicate all the issues on appeal with consideration of all evidence added to the record.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




